UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2014 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 814-00175 ENERGYTEK CORP. (FORMERLY BROADLEAF CAPITAL PARTNERS, INC.) (Exact name of Registrant as specified in its charter) Nevada 88-0490034 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 201 S. Laurel Luilng, Texas (Address of principal executive offices) (Zip Code) (713) 333-3630 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes X No 1 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X As of August , 2014 the registrant had 1,114,492 post-split shares or 167,097,874 pre-split shares of common stock outstanding. 2 EnergyTek Corp. (Formerly Broadleaf Capital Partners, Inc.) INDEX TO FORM 10-Q PART I. FINANCIAL INFORMATION Page Item 1. Consolidated Financial Statements: Consolidated Balance Sheets at June 30, 2014 (unaudited), and December 31, 2013 (audited) 4 Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2014, (unaudited) and June 30, 2013 (unaudited) 5 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2014 (unaudited) and June 30, 2013 (unaudited) 6 Notes to Consolidated Financial Statements 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures about Market Risk 20 Item 4. Controls and Procedures 21 PART II. OTHER INFORMATION Item 1. Legal Proceedings 22 Item 1A. Risk Factors 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 5. Other Information 22 Item 6. Exhibits 23 SIGNATURES 24 3 ENERGYTEK CORP. (FORMERLY BROADLEAF CAPITAL PARTNERS, INC. ) CONSOLIDATED BALANCE SHEETS 6/30/14 12/31/13 "Unaudited" "Audited" ASSETS CURRENT ASSETS Cash $ $ Accounts receivable(net) 0 Notes receivable current portion TOTALCURRENT ASSETS Notes Receivable - net of current portion Property, plant and equipment, net 0 Intangible assets 0 TOTAL ASSETS $ $ LIABILITIES AND EQUITY CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Accrued interest 0 Deferred Revenue 0 Notes payable - relatedparty Notes payable - convertible 0 TOTAL CURRENT LIABILITIES TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES (Note 8) ENERGYTEK CORP. SHAREHOLDERS' EQUITY PreferredStock 10,000,000 authorized all series: Series C $0.01 par value 900 shares issued and outstanding at June 30, 2014 and none at December 31, 2013 9 0 Series B $0.01 par value 300,000 shares issued and outstanding at June 30, 2014 and none at December 31, 2013. 0 Common Stock 250,000,000 authorized at $0.001 par value; 167,097,874 shares issued and outstanding June 30, 2014 and December 31, 2013. Additional paid-in capital Accumulated deficit ) ) TOTAL EQUITY TOTAL LIABILITIES,ANDEQUITY $ $ “The accompanying notes are an integral part of these consolidated financial statements." 4 ENERGYTEK CORP. (FORMERLY BROADLEAF CAPITAL PARTNERS, INC.) CONSOLIDATED STATEMENTS OF OPERATIONS For the Three Months Ended For the Six Months Ended 6/30/14 6/30/13 6/30/2014 6/30/2013 "Unaudited" "Unaudited" "Unaudited" "Unaudited" REVENUES $ $
